Case: 16-11657       Document: 00514209491         Page: 1     Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                     No. 16-11657                                   FILED
                                   Summary Calendar                          October 25, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JENNIFER MARIE MORRISON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-116-1


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Jennifer Marie Morrison pleaded guilty to conspiracy to possess, with
intent to distribute, methamphetamine, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B), and was sentenced to 90 months’ imprisonment. She challenges her
sentence, claiming the district court committed clear error by: (1) imposing a
two-level enhancement pursuant to Sentencing Guideline § 2D1.1(b)(5); (2)
denying a mitigating-role adjustment pursuant to Guideline § 3B1.2; and (3)


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-11657     Document: 00514209491      Page: 2   Date Filed: 10/25/2017


                                   No. 16-11657

assigning criminal-history points to Morrison’s prior conviction for possession
of gamma-hydroxybutyric acid (GHB), finding the conduct was not relevant
conduct for the instant offense.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 48–51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008).
      As reflected above, Morrison claims only procedural error. If the factual
findings are plausible in the light of the record as a whole, there is no clear
error. E.g., United States v. Serfass, 684 F.3d 548, 550 (5th Cir. 2012).
      In claiming the court committed clear error by imposing the § 2D1.1(b)(5)
enhancement, Morrison presents the following four reasons: (1) no evidence
showed the methamphetamine was imported from Mexico; (2) no evidence
showed Morrison knew the methamphetamine she possessed was imported; (3)
her relevant conduct and offense of conviction did not involve importation; and
(4) the enhancement, as applied to Morrison, violated due process. The court
did not commit clear error by determining Morrison failed to meet her burden
to demonstrate the facts in the presentence investigation report (PSR) were
“inaccurate or materially untrue”. United States v. Cervantes, 706 F.3d 603,
620–21 (5th Cir. 2013) (internal quotation marks and citations omitted).
Because Morrison did not introduce sufficient rebuttal evidence, the court was



                                        2
       Case: 16-11657   Document: 00514209491    Page: 3   Date Filed: 10/25/2017


                                  No. 16-11657

entitled to rely on the PSR and adopt its factual findings, including the finding
the methamphetamine was imported. United States v. Alaniz, 726 F.3d 586,
619 (5th Cir. 2013). The court’s findings are plausible in the light of the record
as a whole, therefore no clear error exists on this point. Serfass, 684 F.3d at
550.     This court’s precedent forecloses Morrison’s remaining reasons for
challenging the enhancement. Id. at 551; United States v. Foulks, 747 F.3d
914, 915 (5th Cir. 2014) (holding possession of imported methamphetamine
sufficient for application of the enhancement); United States v. Rodriguez, 666
F.3d 944, 946–47 (5th Cir. 2012) (holding possession of imported
methamphetamine “involved” the importation of methamphetamine for
sentencing purposes).
        For the claim that the court committed clear error by not applying a
mitigating-role adjustment, defendant has the burden of demonstrating
entitlement to a minor or minimal-role adjustment. United States v. Castro,
843 F.3d 608, 612 (5th Cir. 2016). And, a Guideline § 3B1.2 adjustment is not
warranted simply because defendant “does less than other participants”.
United States v. Silva-De Hoyos, 702 F.3d 843, 846–47 (5th Cir. 2012) (internal
quotation marks and citation omitted). To qualify as a minor participant,
defendant must have been peripheral to the advancement of the illicit activity.
Id. at 847. The court’s concluding Morrison did not meet her burden to prove
she was entitled to a mitigating-role adjustment is plausible in the light of the
record as a whole. Castro, 843 F.3d at 612. To the extent Morrison contends
the court did not consider the § 3B1.2 commentary factors, her contentions fail
because the court need not discuss each factor on the record. United States v.
Torres-Hernandez, 843 F.3d 203, 209–10 (5th Cir. 2016).
        Regarding Morrison’s contending her prior conviction for possession of
GHB was relevant conduct for the instant offense, and therefore, should not



                                        3
    Case: 16-11657     Document: 00514209491      Page: 4   Date Filed: 10/25/2017


                                  No. 16-11657

have received criminal-history points, relevant conduct includes all acts and
omissions “that were part of the same course of conduct or common scheme or
plan as the offense of conviction”. U.S.S.G. § 1B1.3(a)(2). Two or more offenses
may constitute part of a common scheme or plan if they are “substantially
connected to each other by at least one common factor, such as common victims,
common accomplices, common purpose, or similar modus operandi”. U.S.S.G.
§ 1B1.3, cmt. n.5(B)(i). Should there be no such common factor, other drug
offenses “may nonetheless qualify as part of the same course of conduct if they
are sufficiently connected or related to each other as to warrant the conclusion
they are part of a single episode, spree, or ongoing series of offenses”. U.S.S.G.
§ 1B1.3, cmt. n.5(B)(ii).
      The record does not show authoritatively that the prior conviction and
the instant offense are “substantially connected to each other by at least one
common factor” or “sufficiently connected or related to each other”. U.S.S.G.
§ 1B1.3, cmt. n.5(B)(ii); United States v. Miller, 179 F.3d 961, 966 n.10 (5th Cir.
1999). Accordingly, the court’s findings were plausible on the record as a
whole, and, therefore, Morrison has not shown the court clearly erred by
assigning criminal-history points to her prior GHB conviction. Serfass, 684
F.3d at 550.
      AFFIRMED.




                                        4